DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of August 8, 2022.
Claims 1-21 are pending and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed June 13, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The legible copy of foreign patent document, Halder (WO2019199870A1) is unavailable.

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the drawings/specification/claims have been fully considered and are persuasive.  Therefore, the objections to the drawings/specification/claims have been withdrawn.
Applicant’s arguments/amendments with respect to the interpretation and rejections of claims under 35 USC §112(f) and 35 USC §112(b) have been fully considered and are persuasive.
Therefore, the interpretation under 35 USC §112(f) has been withdrawn.
Therefore, the rejection of claims 7, 9, 10, and 17-21 under 35 USC §112(b) has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims 1-21 under 35 USC § 101 have been fully considered and are persuasive. Therefore, the rejection of claims 1-21 under 35 USC § 101 has been withdrawn.
Applicant’s arguments/amendments with respect to the rejections of claims under 35 USC § 102 and 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 8, 9, 11, 13, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi, US 2019/0147331 A1, hereinafter referred to as Arditi, in view of Moustafa et al., US 2022/0126864 A1, hereinafter referred to as Moustafa, respectively.
As to claim 1, Arditi teaches a method of determining when a high definition (HD) map is out of date, the method comprising:
by an onboard computing system of a vehicle, accessing an HD map of an area around the vehicle, wherein the HD map includes map data about mapped features of the area that the vehicle can use to make decisions about movement within the area (see at least FIG. 7 and paragraph 47 regarding the computing system may access the HD map stored on the autonomous vehicle for map data associated with the particular location (e.g., x, y coordinates). Then at step 740, the computing system may compare the map data associated with the location (e.g., x, y coordinates) with the object detected in step 720 to determine whether the detected objects exist in the map data, Arditi); 
by a motion control system of the vehicle, causing the vehicle to move about the area (see at least paragraph 60 regarding the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions. See also at least paragraph 71, Arditi); 
by one or more sensors of a perception system of the vehicle as the vehicle moves about the area, capturing sensor data that includes representations of perceived features of the area (see at least paragraph 14 regarding the types of sensors. See also at least paragraph 39 regarding the sensor data may be, for example, LiDAR data obtained by a LiDAR sensor of a particular data-gathering vehicle when it drove through a particular geographic location. See also at least paragraph 61 regarding the autonomous vehicle system 850 may obtain sensor data from the vehicle's sensors 880, 889 while the vehicle is driving and store the sensor data in a data store 870, Arditi); and
by a processor (see at least paragraphs 80-82, Arditi):
inputting the map data from the HD map and the sensor data captured by the perception system into a neural network to identify differences between features in the map data and corresponding features in the sensor data (see at least paragraphs 23-28. See also at least FIG. 7 and paragraphs 44-51 regarding the server may convert the data received from the vehicle into a latent representation, using the trained CNN described elsewhere herein, and compare the latent representation to a stored latent representation that reflects the HD map's current (not yet updated) model at that particular location. In particular embodiments, the server may transform the received data into generated map data, using the trained machine-learning model (e.g., CNN(s) and DCNN) described elsewhere herein, and compare the generated map data with the corresponding map data in the current HD map. If no mismatch is detected, the server may decide to not update the HD map. On the other hand, if the server determines that the current HD map does not include the detected object, the server may update the server-copy of the HD map as well as the local copies of the HD map on autonomous vehicles, Arditi).
Arditi teaches if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation, and the computing system may update the local copy of the HD map using the generated map data (e.g., replacing the existing map data at the particular location with the generated map data) (see at least FIG. 7 and paragraphs 45-49, Arditi), however, Arditi does not explicitly teach identifying any differences that exceed a threshold; or reporting the features for which the differences exceed the threshold as features of the HD map that require updating.
However, Moustafa teaches identifying any differences that exceed a threshold (see at least FIG. 26 and paragraphs 296-306); and reporting the features for which the differences exceed the threshold as features of the HD map that require updating (see at least FIG. 26 and paragraph 306 regarding it is determined whether the confidence score is above a threshold value. If so, a delta value between the sensor data received at 2602 and the HD map data is determined at 2608, and if the delta value is determined to be above a threshold at 2610, the autonomous vehicle signs the data and publishes the data to the server for updating of the HD map at 2612).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Moustafa which teaches identifying any differences that exceed a threshold and reporting the features for which the differences exceed the threshold as features of the HD map that require updating with the system of Arditi as both systems are directed to a system and method for providing the map data for autonomous driving vehicles based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of identifying any differences that exceed a threshold and reporting the features for which the differences exceed the threshold as features of the HD map that require updating and would have predictably applied it to improve the system of Arditi.
As to claim 3, Arditi teaches wherein converting the sensor data into the birds-eye view comprises: 
accumulating a plurality of frames of sensor data that is LiDAR data (see at least paragraph 25 regarding the sensor data from a particular sensor may be associated with metadata that provide contextual information relating to the sensor data and the sensor that output the sensor data. For example, the data-gathering vehicle may have obtained camera data 401, such as an image(s) or video frame(s), at that location using one or more cameras or optical sensors, Arditi); 
generating a local ground surface mesh of the area (see at least paragraph 25 regarding the metadata 402 may include, for example, any combination of: the mounting location of the camera in three-dimensional space (e.g., represented by (x, y, z) coordinates) relative to a reference point (e.g., the center or a corner of a mount for the camera, a point projected from the center of the vehicle to the ground beneath it, etc.); the focal plane of the camera (e.g., represented by height, width, and depth); the orientation of the camera; the brand, model, and/or year of the camera; capabilities or specifications of the camera (e.g., resolution, focal distance, etc.); configurations of the camera (e.g., ISO, zoom length, etc.); information pertaining to the camera's mount (e.g., model, size, etc.), and any other pertinent data at the time the camera data 401 was obtained, Arditi); and 
tracing a plurality of rays from the LiDAR data to the local ground surface mesh (see at least paragraphs 25-27, Arditi).
As to claim 5, Arditi teaches by the processor before inputting the sensor data captured by the perception system into the neural network, training the neural network on a set of simulated sensor data in which one or more annotated features of the area have been altered to not match corresponding features in the HD map data (see at least paragraphs 27-29 regarding the camera data 401 and/or LiDAR data 411 may be provided to an object classifier 440 that is trained to detect certain objects of interest captured by such data. In particular embodiments, the object classifier 440 may be any suitable machine-learning model, such as a neural network, that is trained on a training data set of sample sensor data (e.g., camera and/or LiDAR data) with labeled objects. For example, each training data sample for camera images may include an image with regions or segments of pixels labeled as depicting certain known objects, such as lane dividers, curbs, etc. Similarly, each training data sample for LiDAR images may include a LiDAR data output with regions or segments labeled as corresponding to certain known objects. Once trained, the object classifier 440 may learn to detect objects in camera and/or LiDAR data, Arditi).
As to claim 6, Arditi teaches by the processor, reporting the features of the HD map that require updating to a map generation system (see at least paragraphs 48-49 regarding if the server determines that the current HD map does not include the detected object, the server may update the server-copy of the HD map as well as the local copies of the HD map on autonomous vehicles, and the computing system may update the local copy of the HD map using the generated map data (e.g., replacing the existing map data at the particular location with the generated map data), Arditi).
As to claim 8, Arditi teaches wherein: 
the processor comprises a processor that is a component of a remote server is external to the vehicle (see at least paragraph 66, Arditi); and 
the method further comprises, by the onboard computing system of the vehicle, transferring the sensor data to the remote server (see at least paragraph 48 regarding the map-updating operation may begin at step 750, where the system may send sensor data and associated data gathered at that particular location to a server. In particular embodiments, the server may be associated with a transportation management system that manages a fleet of autonomous vehicles, Arditi).
As to claim 9, Arditi teaches wherein: 
inputting the map data from the HD map and the sensor data captured by the perception system into the neural network comprises (see at least paragraphs 23-28. See also at least FIG. 7 and paragraphs 44-51 regarding the server may convert the data received from the vehicle into a latent representation, using the trained CNN described elsewhere herein, and compare the latent representation to a stored latent representation that reflects the HD map's current (not yet updated) model at that particular location. In particular embodiments, the server may transform the received data into generated map data, using the trained machine-learning model (e.g., CNN(s) and DCNN) described elsewhere herein, and compare the generated map data with the corresponding map data in the current HD map. If no mismatch is detected, the server may decide to not update the HD map. On the other hand, if the server determines that the current HD map does not include the detected object, the server may update the server-copy of the HD map as well as the local copies of the HD map on autonomous vehicles, Arditi):
generating a score that represents a probability of a change to one or more features in the map data (see at least paragraph 47 regarding the system may generate a confidence score representing the likelihood of the detected object being accounted for in the map data. The confidence score may be based on, for example, a similarity comparison of the measured size, dimensions, classification, and/or location of the detected object with known objects in the map data).
Arditi teaches if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation, and the computing system may update the local copy of the HD map using the generated map data (e.g., replacing the existing map data at the particular location with the generated map data) (see at least FIG. 7 and paragraphs 45-49, Arditi), however, Arditi does not explicitly teach identifying any scores that exceed a scoring threshold; or the method further comprises, when reporting the features for which the differences exceed the threshold as features of the HD map that require updating, reporting the features for which the scores exceed the scoring threshold.
However, Moustafa teaches identifying any scores that exceed a scoring threshold (see at least FIG. 26 and paragraphs 296-306); and the method further comprises, when reporting the features for which the differences exceed the threshold as features of the HD map that require updating, reporting the features for which the scores exceed the scoring threshold (see at least FIG. 26 and paragraph 306 regarding it is determined whether the confidence score is above a threshold value. If so, a delta value between the sensor data received at 2602 and the HD map data is determined at 2608, and if the delta value is determined to be above a threshold at 2610, the autonomous vehicle signs the data and publishes the data to the server for updating of the HD map at 2612).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Moustafa which teaches identifying any scores that exceed a scoring threshold and the method further comprises, when reporting the features for which the differences exceed the threshold as features of the HD map that require updating, reporting the features for which the scores exceed the scoring threshold with the system of Arditi as both systems are directed to a system and method for providing the map data for autonomous driving vehicles based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of identifying any scores that exceed a scoring threshold and reporting the features for which the scores exceed the scoring threshold and would have predictably applied it to improve the system of Arditi.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 18, Arditi teaches wherein the processor that will input the map data, identify the differences and report the features is a component of the onboard computing system of the vehicle (see at least paragraphs 44-49 regarding the computing system, Arditi).
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 9 and is rejected under the same rational.

Claim(s) 2, 4, 10, 12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi, US 2019/0147331 A1, hereinafter referred to as Arditi, in view of Moustafa et al., US 2022/0126864 A1, hereinafter referred to as Moustafa, and further in view of Beaudoin et al., US 2022/0101155 A1, hereinafter referred to as Beaudoin, respectively.
As to claim 2, Arditi, as modified by Moustafa, does not explicitly teach by the processor before inputting the sensor data captured by the perception system into the neural network, converting the sensor data into a birds-eye-view of the area, wherein inputting the sensor data into the neural network comprises inputting the birds-eye view.
However, such matter is taught by Beaudoin (see at least FIG. 6 and paragraphs 108-110 regarding the feature map is output by two-dimensional (2D) convolutional neural network (CNN) 603 in response to receiving an input image. The input image is generated by rasterizer 602 that converts sensor data 610 capturing a scene (e.g., camera images, LiDAR point cloud) into an input image, such as a bird's eye view (BEV) image. The feature map combined with the trajectory template by the attention mechanism is derived not just from the sensor data, but from all of the scene data, including the road map data. In particular, the BEV image input to the CNN 603 contains not just sensor data but also a representation of the driveable road area and of the lanes, both obtained from the road map data).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Beaudoin which teaches converting the sensor data into a birds-eye-view of the area, wherein inputting the sensor data into the neural network comprises inputting the birds-eye view with the system of Arditi, as modified by Moustafa, as both systems are directed to a system and method for providing the map data for autonomous driving vehicles based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of converting the sensor data into a birds-eye-view of the area, wherein inputting the sensor data into the neural network comprises inputting the birds-eye view and would have predictably applied it to improve the system of Arditi as modified by Moustafa.
As to claim 4, Arditi, as modified by Moustafa, does not explicitly teach by the processor before inputting the sensor data captured by the perception system into the neural network, converting the sensor data into an ego view of the area, wherein inputting the sensor data into the neural network comprises inputting the ego view.
However, such matter is taught by Beaudoin (see at least FIG. 6 and paragraphs 108-110 regarding the feature map is output by two-dimensional (2D) convolutional neural network (CNN) 603 in response to receiving an input image. The input image is generated by rasterizer 602 that converts sensor data 610 capturing a scene (e.g., camera images, LiDAR point cloud) into an input image, such as a bird's eye view (BEV) image. The feature map combined with the trajectory template by the attention mechanism is derived not just from the sensor data, but from all of the scene data, including the road map data. In particular, the BEV image input to the CNN 603 contains not just sensor data but also a representation of the driveable road area and of the lanes, both obtained from the road map data).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Beaudoin which teaches converting the sensor data into an ego view of the area, wherein inputting the sensor data into the neural network comprises inputting the ego view with the system of Arditi, as modified by Moustafa, as both systems are directed to a system and method for providing the map data for autonomous driving vehicles based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of converting the sensor data into an ego view of the area, wherein inputting the sensor data into the neural network comprises inputting the ego view and would have predictably applied it to improve the system of Arditi as modified by Moustafa.
As to claim 10, Arditi teaches wherein the inputting of the map data from the HD map and the sensor data captured by the perception system into the neural network to identify differences between features in the map data and corresponding features in the sensor data comprises:
comparing the embeddings to yield distances between the features in the map data and the corresponding features in the sensor data (see at least paragraphs 47-48 regarding the computing system may access the HD map stored on the autonomous vehicle for map data associated with the particular location (e.g., x, y coordinates). Then at step 740, the computing system may compare the map data associated with the location (e.g., x, y coordinates) with the object detected in step 720 to determine whether the detected objects exist in the map data, Arditi).
Arditi, as modified by Moustafa, does not explicitly teach generating an embedding for each of the sensor data and the map data.
However, such matter is taught by Beaudoin (see at least paragraph 8 regarding generating, an image embedding of the sensor data and the road map data. See also at least paragraph 125 regarding process 700 generates an image embedding of the sensor data, processes the image using a convolution neural network to provide a feature map and a global feature vector, generates an attention vector by combining the feature map with the at least one trajectory template using a spatial attention mechanism, generates input data by combining the attention vector, the global feature vector, the sensor data and the location, and inputting the input data into the machine learning model to predict a score for the trajectory template).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Beaudoin which teaches generating an embedding for each of the sensor data and the map data with the system of Arditi, as modified by Moustafa, as both systems are directed to a system and method for providing the map data for autonomous driving vehicles based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of generating an embedding for each of the sensor data and the map data and would have predictably applied it to improve the system of Arditi as modified by Moustafa.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 21, Examiner notes claim 21 recites similar limitations to claim 10 and is rejected under the same rational.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi, US 2019/0147331 A1, hereinafter referred to as Arditi, in view of Moustafa et al., US 2022/0126864 A1, hereinafter referred to as Moustafa, and further in view of JIANG et al., US 2020/0191601 A1, hereinafter referred to as JIANG, respectively.
As to claim 7, Arditi, as modified by Moustafa, does not explicitly teach before reporting the features, selecting a subset of the features for which the differences exceed the threshold, wherein the subset comprises: features that correspond to one or more specified classes; or features for which the distances that exceed the threshold have been calculated at least a threshold number of times.
However, such matter is taught by JIANG (see at least paragraphs 70-71 regarding one criteria, condition, parameter, etc., may be whether a threshold number of ADVs 101 and/or vehicles have sent report messages for an environment. For example, the map component 610 may determine whether at least five, at least ten, or some other appropriate number of ADVs 101 and/or vehicles have transmitted report messages indicating changes in the traffic control devices for the environment. If at least the threshold number of ADVs 101 and/or vehicles have transmitted report messages indicating changes in the traffic control devices for the environment, the map component 610 may determine that there are one or more differences between a first set of traffic control devices indicated by the one or more report messages and a second set of traffic control devices indicated by the map data 612).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of JIANG which teaches before reporting the features, selecting a subset of the features for which the differences exceed the threshold, wherein the subset comprises: features that correspond to one or more specified classes; or features for which the distances that exceed the threshold have been calculated at least a threshold number of times with the system of Arditi, as modified by Moustafa, as both systems are directed to a system and method for updating the map data for autonomous driving vehicles based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of selecting a subset of the features for which the differences exceed the threshold, wherein the subset comprises: features that correspond to one or more specified classes; or features for which the distances that exceed the threshold have been calculated at least a threshold number of times and would have predictably applied it to improve the system of Arditi as modified by Moustafa.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 7 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SCHÄFER et al. (US 20190213451 A1) regarding a system and method for highly automated driving of a vehicle to detect and classify pedestrians and traffic signs and other vehicles are provided. The system includes an on-vehicle camera for receiving image data. A location determining module is also on the vehicle to determine a location of the vehicle and a vehicle memory unit on the vehicle storing at least one particularized convolutional neural networks to process the image data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666